DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 1/27/2020 has been received and considered. In the response, no amendments were presented. Therefore, claims 1- 20 are pending. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments have overcome the double patenting rejection. Further, Mizukami discloses a method for controlling a game system, wherein the game is a battle event among players. The battle event may be divided into a plurality of turns, and the control means may simultaneously allow every group participating in the battle event to determine, in a predetermined time within each turn, a position that is a destination of movement by the characters and may move the characters in every group to the determined position at once or at any time. Helava et al. discloses a multi-player collaborative play of a game, wherein users may be divided into two teams that are competing against each other. However, Mizukami and Helava does not expressly disclose determining, based on an interaction between a first area belonging to the first group and a second game medium belonging to the second group, that a trigger condition for an event has been satisfied, and triggering the event; wherein triggering the event comprises performing a first transition process of transitioning a state of the first area from a first state to a second state with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715